Case 3:17-cv-01362 Document 1355-9 Filed 05/15/21 Page 1 of 3 PageID #: 53192




          Exhibit 9
            Case 3:17-cv-01362 Document 1355-9 Filed 05/15/21 Page 2 of 3 PageID #: 53193
                                                                                                              401 9th St. NW, Suite 1001
                                                                                                                Washington, DC 20004
                                                                                                      o. 202.232.5504 f. 202.232.5513



   www.motleyrice.com                                                                                                   Linda Singer
                                                                                                                    Licensed in DC, NY
“I will stand for my client’s rights.                                                                              direct: 202.386.9626
         I am a trial lawyer.”                                                                                lsinger@motleyrice.com
    –Ron Motley (1944–2013)


                                                                                           May 13, 2021

            VIA ELECTRONIC MAIL

            Jonathan K. Hoerner
            Trial Attorney
            U.S. Department of Justice
            Civil Division, Fraud Section
            175 N Street, N.E. - Room 10.1332
            Washington, DC 20002
            Jonathan.K.Hoerner@usdoj.gov

            David M. Sobotkin
            Trial Attorney
            Fraud Section | Civil Division
            U.S. Department of Justice
            Three Constitution Square
            175 N Street NE- Room 9.116
            Washington, D.C. 20002
            David.M.Sobotkin@usdoj.gov

            Natalie A. Waites
            Assistant Director
            United States Department of Justice
            Civil Division/Fraud Section
            175 N Street, N.E., Room 10.222
            Washington, D.C. 20002
            Natalie.A.Waites@usdoj.gov


            RE: City of Huntington, West Virginia et al v. AmerisourceBergen Drug Corporation et al

            Counsel:

                     As you may know, Defendants in the MDL Track Two litigation in the Southern District of West
            Virginia have objected to the admission of the testimony of Thomas Prevoznik on the ground, inter alia, that
            the 30b6 testimony of a third party is not admissible. That issue is currently being briefed to the Court.

                     In the interim, in order to allow Plaintiffs to fully present their case, we wanted to advise you that we
            may require the testimony of Mr. Prevoznik in person at trial. Mr. Prevoznik’s testimony is essential to
            several critical, contested issues in the case, including the DEA’s guidance and notice to Defendants regarding
Case 3:17-cv-01362 Document 1355-9 Filed 05/15/21 Page 3 of 3 PageID #: 53194




their obligations under the Controlled Substances Act and the DEA’s enforcement of the CSA against these
Defendants.1 In the event that the Court rules that the deposition is not admissible, we will issue a trial
subpoena and Touhy request. Prior to initiating that process, please advise whether and when Mr. Prevoznik
would be available to appear.

                                                                      Sincerely,
                                                                      Linda Singer


cc:     Anthony Majestro, amajestro@powellmajestro.com
        David Ackerman, dackerman@motleyrice.com




1The same issue may arise with other DEA 30b6 designees, including Stacy Harper-Avila whose testimony regarding the
DEA’s authorization of quota for opioids is also at issue.
